HARALSON, J.
Section 4262 of the Code authorizes an officer to arrest any person without warrant, when a felony has been committed by the party arrested, though not in his presence; and in Williams v. The State, 44 Ala. 41, it was held, that an arrest without a warrant is not illegal, that it is the issue of a warrant without oath, or affirmation, which is forbidden by the Constitution.—Floyd v. The State, 82 Ala. 23.
But, aside from this, when a party is arrested on a criminal charge, without a warrant, and is taken before a magistrate, who investigates the charge, and it appears to him that the offense has been committed, and there is a probable cause to believe that the defendant is guilty thereof, and he commits him to jail in default of a bond, if the offense is bailable, or without bond if not bailable, the commitment is legal. As conservators of the peace, magistrates are authorized, not only to issue warrants of arrest, but to commit persons already before them, when the occasion for the commitment judicially appears.—Ex parte Graves, 61 Ala. 384; Ex parte Riley, 94 Ala. 82.
Habeas corpus denied.